381 F. Supp. 2d 1379 (2005)
In re AIR CRASH NEAR YARMOUTH, MASSACHUSETTS, ON AUGUST 26, 2003
Yisel Dean, etc. v. Raytheon Co., et al., C.A. No. 1:05-10155
Lisa A. Weiler, etc. v. Raytheon Co., et al., D. Massachusetts, C.A. No. 1:05-10364
Colgan Air, Inc. v. Raytheon Aircraft Co., E.D. Virginia, C.A. No. 1:05-213
No. MDL 1697.
Judicial Panel on Multidistrict Litigation.
August 10, 2005.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ,[*] ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

ORDER DENYING TRANSFER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of two actions in the District of Massachusetts and one action in the Eastern District of Virginia. Colgan Air, Inc., moves the Panel, pursuant to 28 U.S.C. § 1407, for an order centralizing this litigation in the Eastern District of Virginia. All other parties to these actions oppose the motion.
On the basis of the papers filed and hearing session held, the Panel finds that Section 1407 centralization would neither serve the convenience of the parties and witnesses nor further the just and efficient conduct of this litigation. In this docket containing just three actions pending in two districts, movant has failed to persuade us that any common questions of fact and law are sufficiently complex and/or numerous to justify Section 1407 transfer in this docket. Alternatives to *1380 transfer exist that can minimize whatever possibilities there might be of duplicative discovery and/or inconsistent pretrial rulings. See, e.g., In re Eli Lilly and Company (Cephalexin Monohydrate) Patent Litigation, 446 F. Supp. 242, 244 (Jud.Pan.Mult.Lit.1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these three actions is denied.
NOTES
[*]   Judge Motz took no part in the decision of this matter.